Citation Nr: 0029254	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  98-21 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for herniated nucleus 
pulposus, L-5 and S-1, postoperative, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to July 
1958 and from September 1961 to June 1964.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a January 2000 statement, the veteran alleged that he was 
unemployable as a result of his service-connected low back 
disability.  The Board construes this statement as a claim 
for a total disability rating based on individual 
unemployability due to service-connected disability.  As this 
issue has not been adjudicated by the RO, it is referred 
there for appropriate action.  


REMAND

The veteran contends that his service-connected low back 
disability warrants a higher evaluation.  

A July 1998 statement from a VA nurse practitioner indicates 
that the veteran has been receiving treatment for his low 
back disability at the VA Medical Center (VAMC) in Iowa City, 
Iowa since March 1998.  Upon review, the Board notes that 
there are no treatment records from this facility associated 
with the claims file.  

The Board further notes that the veteran was last afforded a 
VA examination in December 1997.  Private medical records 
show that the veteran was seen in March 1999 when he reported 
worsening symptoms for almost two or three months and was 
given a lumbar epidural injection.  Given the veteran's 
worsening symptoms, the Board feels that he should be 
afforded another VA examination to determine the current 
severity of his service-connected low back disability.  See 
Caffrey v. Brown, 6 Vet.App. 377 (1994).

The Board also notes that 38 C.F.R. § 4.10 provides that in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems and 
38 C.F.R. §§ 4.40, 4.45 and 4.59 require consideration of 
functional disability due to pain, weakened movement, excess 
fatigability, incoordination, or pain on movement.  These 
requirements enable the VA to make a more precise evaluation 
of the level of disability and of any changes in the 
condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 
(1991).

By a rating decision in March 2000, the RO denied service 
connection for bilateral sacroiliac and right hip 
disabilities as secondary to service-connected low back 
disability.  In a statement received in July 2000, the 
veteran indicated that he wanted his bilateral hip condition 
to be considered for secondary service connection.  The Board 
construes this statement as a notice of disagreement with the 
March 2000 determination.  See 38 C.F.R. § 20.201; see also 
Myers v. Derwinski, 1 Vet. App. 127, 129 (1991) (providing 
that the substantive appeal should be construed liberally for 
the purposes of determining whether it raises issues on 
appeal).  Neither the veteran nor his representative has been 
provided a Statement of the Case (SOC) as to this matter in 
accordance with 38 C.F.R. §§ 19.26 and 19.29.  Thus, 
according to the Court, a remand for such action is 
necessary.  Manlincon v. West, 12 Vet. App. 238 (1998).

On the basis of the above, the case is remanded to the RO for 
the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for bilateral 
sacroiliac and right hip disabilities 
since service, and for his service-
connected low back disability since 
December 1997, the date of the most 
recent VA examination.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims folder.  This should include all 
treatment records regarding the veteran 
from the Iowa City VAMC since March 1998.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder. 

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current nature and severity of his 
service-connected low back disability, as 
well as the etiology of all identified 
bilateral sacroiliac and right hip 
disabilities.  All indicated tests, 
studies and X-rays should be performed. 
The report should set forth all objective 
findings regarding the low back 
disability, including complete range of 
motion measurements.  The examiner should 
comment on the existence of any 
functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, and pain motion or pain 
with use of the low back.  The report 
should also address the effect of the 
veteran's current low back disability on 
his ability to perform routine functions 
and detail whether there is evidence of 
severe, recurring attacks of 
intervertebral disc syndrome with 
intermittent relief; severe lumbar strain 
(characterized by listing of whole spine 
to opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteoarthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion); or 
severe limitation of motion.  The 
examiner should also state whether any 
bilateral sacroiliac or right hip 
disability is at least as likely due to 
or aggravated by the service-connected 
low back disability.  All opinions and 
conclusions expressed must be supported 
by a complete rationale, and the 
examination report should be typed.

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

3.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should 
readjudicate the claim for an increased 
rating for service-connected low back 
disability.  The RO should discuss all 
applicable diagnostic codes, with 
particular attention to the applicability 
of the provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59.  

5.  The RO should also readjudicate the 
issue of entitlement to service 
connection for bilateral sacroiliac and 
right hip disabilities.  If the benefit 
sought is not granted, the RO should 
issue to the veteran and his 
representative an SOC with respect to the 
denial of secondary service connection 
for bilateral sacroiliac and right hip 
disabilities.  The SOC should include all 
relevant law and regulations pertaining 
to the claim.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. § 
20.302(b).  Thereafter, only if an appeal 
has been perfected, this issue should be 
returned to the Board.

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



